Citation Nr: 0010235	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed back 
condition.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision of the 
RO.  

In October 1999, the Board remanded this matter for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is shown to have had combat with the enemy 
during his active service in the Republic of Vietnam; he is a 
recipient of the Purple Heart.  

3.  No competent evidence has been presented to show that the 
veteran suffers from current back disability due to disease 
or injury which was incurred in or aggravated by service.  




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a back condition.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A careful review of the veteran's service medical records 
shows that, in January 1966, the veteran was treated for back 
pain after engaging in horseplay in the barracks.  
Subsequently, in May 1966, the veteran was riding in the bed 
of a truck when it was involved in an accident, causing him 
to slam his back against the cab.  Physical examination 
revealed right paraspinous muscle spasm and limited range of 
motion.  The final diagnosis was that of lumbosacral strain.  
X-ray studies were noted to be negative.  

During service, in June 1966, the veteran was described as 
being uncooperative in conjunction with an examination 
performed for a low back pain consultation.  Further x-ray 
studies performed in September 1967 were also stated to be 
negative.  The report of separation examination dated in 
August 1969 was negative for findings relative to a back 
disorder.  

The veteran was afforded a VA examination in June 1970.  At 
that time, no clinical evidence of orthopedic disease was 
identified and x-ray study of the lumbar spine was negative.  

The veteran offered testimony at a hearing at the RO in 
February 1995 that he had initially injured his back due to 
trauma incurred in a hand grenade blast in service.  The 
veteran is a recipient of the Purple Heart.  According to the 
veteran, he then aggravated his back in the truck accident, 
which occurred subsequent to the hand grenade incident.  

The veteran was afforded another VA examination in August 
1995.  At that time, the veteran's orthopedic complaints 
consisted of low back pain and numbness of his right leg.  
The final diagnoses included that of low back pain syndrome, 
degenerative disease of the dorsal spine, and status post low 
back surgery times two.  

Based on a review of available records, the veteran would be 
considered a "combat" veteran, and the Board concedes his 
combat status; the veteran was awarded the Purple Heart.  
Consequently, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999) 
and its implementing regulation, 38 C.F.R. § 3.304(d) (1999), 
are to be applied.  In pertinent part, 38 C.F.R. § 3.304(d) 
provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection if 
the evidence is consistent with the 
circumstances, conditions or hardships of 
such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges was incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  

In this case, the Board finds that the veteran has proffered 
satisfactory evidence of an injury to his back during 
service; however, even if the Board determined that the 
veteran suffered this injury in service, that would not end 
its analysis.  There also must be competent evidence of nexus 
relating current disability to service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  

Although the veteran has submitted sufficient evidence to 
demonstrate that he currently suffers from back disability, 
no competent evidence has been submitted to support his lay 
assertions that such disability is due to a disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay person, is not competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to support his assertions 
that he has current disability due to disease or injury which 
was incurred in or aggravated by service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that another remand is not required in this 
case as compliance with the mandates of 38 U.S.C.A. § 5103(a) 
has been previously achieved.  



ORDER

Service connection for a back condition is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


